Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157516(110)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 157516
  v                                                                COA: 333279
                                                                   Macomb CC: 2015-003263-FC
  CLINTON WILLIE BROOKS,
             Defendant-Appellant.
  _________________________________________/

        By order of Chief Justice, the motion of defendant-appellant to file a pro per
  supplemental application for leave to appeal is GRANTED. The supplemental application
  submitted on April 9, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 13, 2018
                                                                              Clerk